Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steve Huang on 06/03/2021.

The application has been amended as follows: 

1-7. (canceled).

8.  (Currently Amended)  A method for augmenting network operator ad inventory in a Video-On-Demand (VOD) session provided as a VOD stream to a customer computing device via a cable modem termination system (CMTS), comprising:
determining, by an ad router server, whether an ad response message from a programmer server indicates any unused programmer ad inventory is available for the VOD session and a rules response message for the VOD session includes an indication that an ad inventory rule allows for transfer of unused ad inventory, wherein the unused programmer ad inventory is one or more ad placement opportunities in the VOD session not filled with an ad selected by the programmer server after an opportunity to do so;
generating, by the ad router server, a Video Ad Serving Template (VAST) request to a network operator server in response to the ad response message from the programmer server indicating unused programmer ad inventory is available for the VOD session and the rules response message for the VOD session including the indication that the ad inventory rule allows for transfer of unused ad inventory, wherein the VAST request indicates both pre-assigned network operator ad inventory and the unused programmer ad inventory; [[and]]
sending, from the ad router server, the VAST request to the network operator server;
receiving, at the ad router server, a VAST response from the network operator server, wherein the VAST response from the network operator server indicates at least one ad identifier assigned to the unused programmer ad inventory; and
sending, by the ad router server, an ad list for the VOD session to a VOD server in communication with the CMTS providing the VOD stream to the customer computing device, the ad list for the VOD session including the at least one ad identifier assigned to the unused programmer ad inventory.

9.  (Currently Amended)  The method of claim 8, further comprising:
receiving, at the ad router server, [[a]] the rules response message for the [[video]] VOD session from a server of the network operator;
generating, by the ad router server, a VAST request VOD session;
sending, from the ad router, the VAST request 

10.  (Currently Amended)  The method of claim 9, wherein the VAST request VOD session from the server of the network operator.

11.  (Canceled).

12.  (Canceled). 

13.  (Currently Amended)  The method of claim [[11]] 8, further comprising:
generating, by the ad router server, one or more ad metrics based on the ad list; and
sending, from the ad router server, the ad metrics to a server of the network operator.

14.  (Currently Amended)  The method of claim 8, further comprising:

determining, by [[an]] the ad router server, whether the VAST response VOD session;
generating, by the ad router server, an [[ad]] VAST request VAST response VOD session, wherein the [[ad]] VAST request 
sending, from the ad router server, the [[ad]] VAST request 

15-24. (canceled).

25.  (Currently Amended)  An ad router server, comprising:
a processor configured with processor-executable instructions to perform operations comprising:
determining whether an ad response message from a programmer server indicates any unused programmer ad inventory is available for a Video-On-Demand (VOD) session provided as a VOD stream to a customer computing device via a cable modem termination system (CMTS) and a rules response message for the VOD session includes an indication that an ad inventory rule allows for transfer of unused ad inventory, wherein the unused programmer ad inventory is one or more ad placement opportunities in the VOD session not filled with an ad selected by the programmer server after an opportunity to do so;
generating a Video Ad Serving Template (VAST) request to a network operator server in response to the ad response message from the programmer server indicating unused programmer ad inventory is available for the VOD session, wherein the VAST request indicates both pre-assigned network operator ad inventory and the unused programmer ad inventory; [[and]]
sending the VAST request to the network operator server;
receiving a VAST response from the network operator server, wherein the VAST response from the network operator server indicates at least one ad identifier assigned to the unused programmer ad inventory; and
sending an ad list for the VOD session to a VOD server in communication with the CMTS providing the VOD stream to the customer computing device, the ad list for the VOD session including the at least one ad identifier assigned to the unused programmer ad inventory.

26.  (Currently Amended)  The server of claim 25, wherein the processor is configured with processor-executable instructions to perform operations further comprising:
receiving [[a]] the rules response message for the [[video]] VOD session from a server of the network operator;
generating a VAST request VOD session;
sending the VAST request 

27.  (Currently Amended)  The server of claim 26, wherein the processor is configured with processor-executable instructions to perform operations such that the VAST request VOD session from the server of the network operator.

28.  (Canceled).

29.  (Canceled). 

30.  (Currently Amended)  The server of claim [[28]] 25, wherein the processor is configured with processor-executable instructions to perform operations further comprising:
generating one or more ad metrics based on the ad list; and
sending the ad metrics to a server of the network operator.

31.  (Currently Amended)  The server of claim 25, wherein the processor is configured with processor-executable instructions to perform operations further comprising:

determining whether the VAST response VOD session;
generating an [[ad]] VAST request VAST response VOD session, wherein the [[ad]] VAST request 
sending the [[ad]] VAST request 

32-41. (canceled).

42.  (Currently Amended)  A non-transitory processor readable medium having stored thereon processor-executable instructions configured to cause a processor of [[a]] an ad router server to perform operations comprising:
determining whether an ad response message from a programmer server indicates any unused programmer ad inventory is available for a Video-On-Demand (VOD) session provided as a VOD stream to a customer computing device via a cable modem termination system (CMTS) and a rules response message for the VOD session includes an indication that an ad inventory rule allows for transfer of unused ad inventory, wherein the unused programmer ad inventory is one or more ad placement opportunities in the VOD session not filled with an ad selected by the programmer server after an opportunity to do so;
generating a Video Ad Serving Template (VAST) request to a network operator server in response to the ad response message from the programmer server indicating unused programmer ad inventory is available for the VOD session, wherein the VAST request indicates both pre-assigned network operator ad inventory and the unused programmer ad inventory; [[and]]
sending the VAST request to the network operator server;
receiving a VAST response from the network operator server, wherein the VAST response from the network operator server indicates at least one ad identifier assigned to the unused programmer ad inventory; and
sending an ad list for the VOD session to a VOD server in communication with the CMTS providing the VOD stream to the customer computing device, the ad list for the VOD session including the at least one ad identifier assigned to the unused programmer ad inventory.

43.  (Currently Amended)  The non-transitory processor readable medium of claim 42, wherein the stored processor-executable instructions are configured to cause a processor of [[a]] an ad router server to perform operations further comprising:
receiving [[a]] the rules response message for the [[video]] VOD session from a server of the network operator;
generating a VAST request VOD session;
sending the VAST request 

44.  (Currently Amended)  The non-transitory processor readable medium of claim 43, wherein the stored processor-executable instructions are configured to cause a processor of [[a]] an ad router server to perform operations such that the VAST request VOD session from the server of the network operator.

45.  (Canceled).

46.  (Canceled). 

47.  (Currently Amended)  The non-transitory processor readable medium of claim [[45]] 42, wherein the stored processor-executable instructions are configured to cause a processor of [[a]] an ad router server to perform operations further comprising:
generating one or more ad metrics based on the ad list; and
sending the ad metrics to a server of the network operator.

an ad router server to perform operations further comprising:

determining whether the VAST response VOD session;
generating an [[ad]] VAST request VAST response VOD session, wherein the [[ad]] VAST request 
sending the [[ad]] VAST request 

49-52. (canceled).
	Claims 8-10, 13, 14, 25-27, 30, 31, 42-44, 47, and 48 are allowable over prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571)272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 



/TAREK ELCHANTI/Primary Examiner, Art Unit 3621